Citation Nr: 1112466	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status post discectomy L4/5 with right L4, L5/S1 radiculopathy.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1988 and from August 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued the previously assigned 40 percent rating for service-connected status post discectomy L4-5 with right, L4, L5-S1 radiculopathy.

The Veteran testified at a videoconference hearing in June 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.
 
This appeal was previously before the Board in September 2009.  The Board remanded the claim so that treatment records could be requested.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the September 2009 Board remand, the Veteran indicated (in March 2009 correspondence) that she had appointments scheduled for the following week at the Rehabilitation Hospital of the Cape and Islands.  In June 2009, she testified she had additional private treatment records to submit and that she had undergone a magnetic resonance imaging (MRI) evaluation at Rehabilitation Hospital in December 2008.  The Board, in the September 2009 remand, then noted that the Veteran should be contacted so that updated private treatment records could be obtained and associated with the claims file.

In October 2009, the Appeals Management Center (AMC) sent a written request to the Veteran for her to fill out VA Form 21-4142s (Authorization and Consent to Release Information) regarding any private treatment she had received since 2006 so that the AMC could obtain any more current private treatment records available.

The Veteran, prior to this October 2009 request, submitted some additional private treatment records from Rehabilitation Hospital-including records from March and May 2009 where she was injected with steroids.  The December 2008 private MRI was not submitted.  Although the request for authorization and consent to release information were sent to the Veteran's address of record, it does not appear that she submitted any releases for additional information.  As such, providing the Veteran one last opportunity to provide relevant information, on remand the AMC should again request that the Veteran supply consent to release information forms for her treatment at Rehabilitation Hospital for any records newer than 2006.

The Board also notes that the Veteran was last afforded a VA examination in August 2008, more than 21/2 years ago.  On remand, the Veteran should be afforded a current VA spine examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, " notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of her service connected disabilities.  Her service-connected disabilities are status post discectomy L4/5 with right L4, L5/S1 radiculopathy, rated 40 percent disabling, a lumbar scar, rated 0 (zero) percent, and tendonitis of the right arm rated 0 (zero) percent.  As the Veteran is being provided a VA spine examination; the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disabilities render her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how they impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated her for his hearing loss, tinnitus, or other ear disorder.  Of particular interest are records newer than 2006 from the Rehabilitation Hospital of the Cape and Islands, to include the December 2008 MRI.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA spine examination to evaluate her lumbar spine disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The spine examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examination, revised on April 20, 2009.

A copy of the worksheet must be provided to the physician, and the physician is to acknowledge receipt and review of the worksheets in the examination reports.  The physician is advised to perform the examinations strictly following the instructions outlined in the worksheet in order for VA to make a determination for each disability using required VA guidelines.  The examiner is also requested to comment on whether, as a result of all of her service connected disabilities, including the lumbar scar and right arm tendonitis, the Veteran is unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how they impact on physical and sedentary employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  The RO/AMC should also address the Veteran's claim for entitlement to TDIU.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



